FRANK D. UPCHURCH, Jr., Judge.
On May 20, 1982, the husband moved to set aside a final order awarding attorney’s, accountant’s and appraiser’s fees on the ground of newly discovered evidence pursuant to Florida Rule of Civil Procedure 1.540(b). On July 6, 1982, the trial judge granted the motion to set aside the order as to the accountant’s fees and denied the motion as to attorney’s fees and appraiser’s fees. On September 7, 1982, the trial court entered a partial final judgment against the husband for the attorney’s fees.
We conclude that this appeal from the partial final judgment was not timely and dismiss. The original order awarding fees was entered August 7, 1981 and an appeal taken therefrom. The order was affirmed by this court in Gatti v. Gatti, 413 So.2d 790 (Fla. 5th DCA 1982).
The husband did not attack the propriety of the trial court’s refusal to set aside the order under Florida Rule of Civil Procedure 1.540(b).1 The court’s refusal to set aside the order was appealable pursuant to Florida Rule of Appellate Procedure 9.130(a)(5). As the notice of appeal was filed more than thirty days after this order, it was not timely and we have no jurisdiction to consider this matter.
ORFINGER, C.J., and DAUKSCH, J., concur.

. This is the order that the husband should have appealed.